[Cite as State v. Pulley, 2015-Ohio-3635.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             WARREN COUNTY




STATE OF OHIO,                                      :
                                                               CASE NO. CA2015-04-035
        Plaintiff-Appellee,                         :
                                                                       OPINION
                                                    :                   9/8/2015
    - vs -
                                                    :

ERIKA PULLEY,                                       :

        Defendant-Appellant.                        :



                    CRIMINAL APPEAL FROM MASON MUNICIPAL COURT
                                 Case No. 11CRB01099



Bethany S. Bennett, Mason Prosecuting Attorney, 5950 Mason-Montgomery Road, Mason,
Ohio 45040, for plaintiff-appellee

Alexander, Webb, Kinman, Maxwell D. Kinman, 423 Reading Road, Mason, Ohio 45040, for
defendant-appellant



        M. POWELL, J.

        {¶ 1} Defendant-appellant, Erika Pulley, appeals her conviction in the Mason
                                               1
Municipal Court for child endangering.

        {¶ 2} Appellant was charged in 2011 on one count of child endangering after

appellant, her seven-month-old son, and a man were found at the Mason Inn in Deerfield


1. Pursuant to Loc.R. 6(A), we have sua sponte removed this appeal from the accelerated calendar.
                                                                       Warren CA2015-04-035

Township, Ohio on October 14, 2011, in a small motel room filled with marijuana smoke. The

evidence also showed that the man sold crack cocaine from the motel room during the time

appellant and her infant son were in the room. On March 26, 2015, following a one-day

bench trial, the trial court found appellant guilty as charged and sentenced her to 90 days in

jail.

        {¶ 3} Appellant appeals, raising one assignment of error:

        {¶ 4} THE TRIAL COURT ERRED BY ALLOWING THE STATE OF OHIO TO

PRESENT EVIDENCE ESTABLISHING IDENTIFICATION AND VENUE DURING RE-

DIRECT EXAMINATION OVER THE OBJECTION OF THE APPELLANT.

        {¶ 5} At trial, a detective of the Warren County Sheriff's Office testified on behalf of

the state. He was the state's sole witness. On direct examination, the detective did not and

was not asked to identify appellant or testify that the Mason Inn was in Warren County, Ohio.

The detective's cross-examination focused solely on whether appellant's son had been tested

for any illegal substances. Then, on redirect examination and over appellant's objections, the

trial court allowed the detective to identify appellant and testify that the Mason Inn was in

Warren County. On appeal, appellant argues the trial court erred in allowing the state to elicit

identification of appellant and offer evidence of venue on redirect examination because such

was beyond the scope of cross-examination.

        {¶ 6} As a general rule, the scope of redirect examination is limited to matters

inquired into by the adverse party on cross-examination. State v. Thompson, 12th Dist.

Butler No. CA94-07-147, 1995 WL 295253, *3 (May 15, 1995). However, it is within the

discretion of the trial court to allow a witness to testify on redirect examination to facts which

could have been elicited during his testimony in chief.          Id.   "The control of redirect

examination is committed to the discretion of the trial judge and a reversal upon that ground

can be predicated upon nothing less than a clear abuse thereof." State v. Wilson, 30 Ohio
                                               -2-
                                                                        Warren CA2015-04-035

St.2d 199, 204 (1972). In addition, the trial court has "reasonable control over the mode and

order of interrogating witnesses and presenting evidence" under Evid.R. 611(A), and has

discretion under R.C. 2945.10 to permit evidence to be offered out of order. See State v.

Jones, 6th Dist. Erie No. E-76-9, 1976 WL 188407 (Sept. 17, 1976).

       {¶ 7} Given the discretion granted to a trial court when determining what may be

elicited during redirect examination, we find that the trial court did not abuse its discretion in

allowing the state to elicit identification of appellant on redirect examination. See State v.

Brar, 9th Dist. Summit No. 19291, 1999 WL 364740, *2 (June 2, 1999). Further, "the identity

of [appellant] was not an issue and any error in the admission of the [detective's]

identification was harmless." Jones at *1.

       {¶ 8} Likewise, we find that the trial court did not abuse its discretion in allowing the

state to offer evidence of venue on redirect examination. In re Bailey, 4th Dist. Lawrence No.

1472, 1981 WL 5969, *2 (July 14, 1981) (finding no prejudicial error by the trial court in

allowing venue testimony on redirect examination, even though venue was not discussed on

direct or cross-examination, because defendant was not unfairly surprised by the fact the

high school was located in the particular county).          "The purpose of the general rule

disallowing new testimony on redirect is to prevent unfair surprise resulting from the

reservation of important testimony until redirect." Id. At trial, the detective testified on direct

examination that he was employed by the Warren County Sheriff's Office, was assigned to

the Warren County Drug Task Force, and was conducting surveillance of the Mason Inn in

that capacity on October 14, 2011. The detective's direct examination further indicated that

the Mason Inn was located in Deerfield Township. Appellant was therefore not unfairly

surprised by the fact the Mason Inn was in Warren County.

       {¶ 9} Appellant's assignment of error is overruled.


                                                -3-
                                          Warren CA2015-04-035

{¶ 10} Judgment affirmed.


PIPER, P.J., and RINGLAND, JJ., concur.




                                  -4-